757 N.W.2d 500 (2008)
KELLER CONSTRUCTION, INC., Plaintiff-Appellant,
v.
U.P. ENGINEERS & ARCHITECTS, INC., John Sullivan, William Marlor, and Edward Gagnon, Defendants-Appellees.
Docket No. 137112. COA No. 275379.
Supreme Court of Michigan.
November 25, 2008.

Order
On order of the Court, the motion to file a brief amicus curiae is GRANTED. The application for leave to appeal the July 8, *501 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.